OFFICE   OF THE   AlTORNEY    GENERAL   OF TEXAS

,.’                        AUSTIN
Honorable Bill   9. Vstkinr,   we   2


guodr, eta.,  th@stofore reoelved, by hot aheok. While it 10
             that Form 2 ObXUl#je8
                                 a violation Of seation a of
                             e or the rtatuts, ve do not uuder-
take to dvlrs   the q-To*       quallQ of proof’ neoerrary to
rwtaln the allegation or intent to defraud.’ We nuke the
88aO ob8enatias. tith referencle'toFarm 3 2'elatiQ-a t0 pPapel?tj
hovered by a lien.
                                         very   truly   yours
   I    APPROVED !dA[Ay
                     31, 1941



        ATTOFiMEYGFXEFIAL